Citation Nr: 0207111	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  02-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rheumatoid arthritis with numbness of the extremities.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar disorder.  

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for impaired hearing.

5.  Entitlement to service connection for a chronic acquired 
eye disorder.






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
May 1942 and from November 1942 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the Manila, 
Republic of the Philippines Department of Veterans Affairs 
(VA) Regional Office (RO) in which the RO denied service 
connection for the above-listed disabilities.  It did not 
address the issue of new and material evidence with respect 
to the claims for rheumatoid arthritis and a lumbar disorder.  

During the current appeal, the RO has adjudicated the 
veteran's claims of service connection for rheumatoid 
arthritis and a lumbar disorder on the merits.  The Board 
notes that the RO previously and finally denied claims of 
service connection for rheumatoid arthritis and lumbago in 
January 1990.  

In accordance with Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for rheumatoid arthritis 
with numbness of the extremities and a lumbar disorder which 
were originally denied in January 1990.  



FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The RO denied entitlement to service connection for 
rheumatoid arthritis of the knees and ankle joints and 
lumbago with neuralgia in January 1990.  This decision was 
not appealed and became final.  

3.  Additional evidence submitted since the January 1990 
decision does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

4.  The veteran has not presented or identified competent 
medical evidence relating a heart disability, a disability of 
the eyes, and impaired hearing to his active military service 
on any basis.  

CONCLUSIONS OF LAW

1.  Evidence received since the final January 1990 
determination wherein the RO denied reopening the claims of 
entitlement to service connection for rheumatoid arthritis of 
both knees and ankle joints, and service connection for 
lumbago with neuralgia are not new and material, and the 
veteran's claims for those benefits are not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103, 20.1105 (2001).  

2.  A heart disability, chronic acquired eye disorder, and 
impaired hearing were not incurred or aggravated by active 
service; nor may service connection be presumed for 
cardiovascular-renal disease or organic disease of the 
nervous system (sensorineural hearing loss).  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001), 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the January 1990 
decision wherein the RO denied entitlement to service 
connection for rheumatoid arthritis and lumbago is reported 
in pertinent part below.  

Service medical records document no references to any 
injuries or diseases.  In his Affidavit for Philippine Army 
Personnel the veteran denied incurring any wounds or illness 
while he was in the military.  On separation examination in 
February 1946 no defects were found.  No musculoskeletal 
defects were found.  The eyes revealed no abnormalities and 
vision was 20/20 in both eyes.  Testing of hearing revealed 
15/15 whispered voice in both ears, and the cardiovascular 
system was found to be normal.  

The veteran filed a claim for service connection, in 
pertinent part, for residuals from chronic rheumatoid 
arthritis in both knee and ankle joints, and lumbago with 
neuralgia in June 1988.  In January 1990 the RO denied 
entitlement to service connection for all claimed conditions, 
concluding that available records did not establish that he 
received treatment for these conditions during his service.  
The veteran did not subsequently file an appeal.  

In December 1999, the veteran submitted an informal claim for 
service connection for heart disease, lumbar pain, rheumatoid 
arthritis to include numbness in both extremities, poor 
eyesight and impaired hearing.

In February 2000 the veteran submitted various private 
medical records in support of his claim, including medical 
certificates from July 1997 and May 1999, and private medical 
records dated from December 1996 and January 1997.  

The July 1997 medical certificate from Dr. JCN (initials) 
noted that the veteran had been hospitalized in July 1997 for 
treatment for pulmonary tuberculosis, non-cavitary with 
pneumonia and arteriosclerotic heart disease/inferior wall 
myocardial ischemia.

The May 1999 medical certificate from Dr. MJT noted that the 
veteran was examined and treated at HWM Hospital in October 
1997 for acalculous cholecystitis, a contracted bladder, and 
bronchitis.  

The medical records from December 1996 and January 1997 
document studies that were performed but do not document a 
specific diagnosis resulting from such tests.  

In May 2000 the veteran submitted three medical certificates 
dated in May 2000 from Drs. RR, HGR, and ABE.  

The May 2000 medical certificate from Dr. RR indicated that 
he had treated the veteran in 1987, 1990 and 1992 for heart 
disease, rheumatoid arthritis with numbness of both 
extremities, lumbar pain, impaired hearing, eye conditions, 
recurrences of malaria and beriberi, and edema.

The May 2000 medical certificate from Dr. HGR noted that he 
had treated the veteran in 1990, 1992 and 1993 for heart 
disease, lumbar pain, relapses of malaria, beriberi, and 
arthritis.

The May 2000 medical certificate from Dr. ABE noted that the 
veteran had been diagnosed with and treated for relapses of 
malaria, beriberi, rheumatoid arthritis, poor vision, 
numbness of the extremities, and heart disease.  The 
physician indicated that the veteran had been treated in 
1989, 1990 and 1993.

In a statement received in August 2000 the veteran contended, 
in pertinent part, that he had contracted sickness after 
defying the order of surrender from the Japanese and had fled 
into the woods (the Board notes that the veteran had 
previously asserted in October 1998 that he was a prisoner of 
war (POW)).  


He also asserted that he became sick with various tropical 
illnesses while engaged in combat in support of the United 
States Armed Forces.  He asserted that no formal medical 
records were kept until 1945 and indicated that this was why 
there was no evidence of him being treated in service.  He 
went on to assert that his current medical problems were the 
result of the hardship of his military service, including the 
illnesses incurred therein.  

In October 2000 the veteran requested an outpatient 
examination, and asserted that it was unfair that only POWs 
had the special privilege of a protocol examination.  A 
similar contention was raised in a June 2001 statement.  

In August 2001 the RO received records requested from Drs. 
RR, HGR, and ABE.  The record from Dr. ABE consists of an 
undated, typewritten summary by Dr. ABE of his treatment of 
the veteran.  

This statement noted that the veteran had been treated for 
malaria, rheumatoid arthritis, heart pain, and lumbar pain.  
Dr., ABE opined that the lumbar pain was probably a 
manifestation of a kidney problem.  No treatment dates were 
listed in the affidavit.

Medical records from Dr. RR documents treatment in June 1987 
for a cough without a specific diagnosis.  They document that 
he was next seen in January 1996  for pain in the knee 
joints.  The diagnosis at this time was rheumatoid arthritis.  
In July 1998 he was seen for pain and swelling of the left 
elbow, and was diagnosed with osteoarthritis.  

Medical records from Dr. HGR document that the veteran 
underwent an electrocardiogram (ECG) in July 1997 which 
revealed inferior wall myocardial ischemia.  In August 2001 
he was seen for pain and swelling of both knee and ankle 
joints.  The diagnosis was chronic arthritis "suffered 
several months ago."  



Criteria

New and Material Evidence

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
overruled in part by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for arthritis and arteriosclerosis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2001), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2001).  

If a veteran is:



(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  




Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

With respect to claims to reopen, the new duty to assist law 
shall not be construed to require the reopening of a claim 
that has been disallowed except when new and material 
evidence is presented pursuant to 38 U.S.C.A. § 5108.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(f)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2001).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants trying to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  



Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the duty to notify has been satisfied as 
the veteran has been provided with notice of what is required 
to substantiate his claim.  In particular, the December 2001 
Statement of the Case (SOC) provided the veteran with notice 
of the laws pertaining to service connection as well as 
notice of the VCAA.  A specific VCAA notice was also sent to 
him in April 2001.  This notice advised him what was required 
to prevail on his claims, and what information or type of 
evidence was needed to substantiate the claims.  Finally, the 
rating determinations and December 2001 SOC issued during the 
pendency of the appeal provided the veteran with a rationale 
explaining why his claims were being denied.  In light of the 
above, it is concluded that the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The Board notes that the RO denied the veteran's claims for 
service connection of rheumatoid arthritis and a lumbar 
disorder on the merits, without addressing the issue of new 
and material evidence, and without providing notice of the 
regulations pertaining to reopening a claim.  

Pursuant to Barnett, supra, the Board will first address 
whether new and material evidence has been presented to 
reopen these claims.  As will be discussed below, it has been 
determined that new and material evidence has not been 
submitted to reopen the claims of service connection for 
rheumatoid arthritis and a lumbar disorder.  




The Board finds that the veteran will not be prejudiced by 
its adjudication and denial of his claim on this basis.  In 
deciding the claim on the merits, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Furthermore, he was placed on notice of the type of evidence 
needed to substantiate his claim, which would be the same 
type of evidence that would be used to reopen his claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding 
that the issue of deciding to reopen a claim and deciding a 
claim on the merits are issues that largely overlap with one 
another).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Specifically, service medical records have been obtained.  In 
June 2001 the veteran authorized the release of medical 
records from Dr. RR, Dr. HGR, and Dr. ABE.  The RO requested 
and obtained records from all of these physicians.  The 
veteran has not reported any VA treatment, and has not 
identified and, when necessary, authorized the release of any 
pertinent private medical records or other pertinent 
evidence.  In general, he has not indicated the existence of 
any relevant evidence that has not already been requested 
and/or obtained by the RO.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

A VA examination is not required with respect to the claims 
to reopen service connection for rheumatoid arthritis and a 
lumbar disorder, because such assistance is not to be 
provided until it is determined that new and material 
evidence has been presented.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)(iii)).  



A VA examination is not required with respect to any of the 
original service connection claims because, as will be 
explained in detail below, the evidence, when considered in 
its entirety, does not indicate that the veteran's current 
heart, eyes, and hearing disabilities may be associated with 
his military service.  

In fact, as will be discussed below, the probative evidence 
tends to establish that none of these disabilities were 
incurred in service or during an applicable presumptive 
period.  Therefore, no VA examinations with respect to these 
disabilities are required.  38 U.S.C.A. § 5103A(d)(2)(B), (C) 
(West Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


New and Material Evidence: Rheumatoid Arthritis and a Lumbar 
Disorder

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the veteran must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).  

Evidence has been submitted which was not in the record at 
the time of the January 1990 determination.  The evidence 
presented since the January 1990 determination includes 
private medical records dated in December 1996 and January 
1997; medical certificates from Dr. MJT and Dr. JCN; medical 
records (including medical certificates) from Dr. ABE, Dr. 
HGR, and Dr. RR; and statements from the veteran.   

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen the 
claims of service connection for rheumatoid arthritis and 
service connection for a lumbar disorder.  38 C.F.R. 
§ 3.156(a).  

The above mentioned private medical records are new, in that 
they have not been previously submitted, and are not 
duplicative or cumulative of other evidence already of 
record.  

However, none of the medical records submitted since the 
January 1990 determination are material.  The medical 
records/tests dated in December 1996 and January 1997 offered 
no indication of a diagnosis or any other statement 
pertaining to either rheumatoid arthritis or a lumbar 
disorder.  

Similarly, the medical certificates from Dr. MJT and Dr. JCN 
contain no documentation regarding rheumatoid arthritis or a 
lumbar disorder.  Since these records provide no discussion 
of rheumatoid arthritis or a lumbar disorder, and therefore 
have no relevance to claims for these disorders, they are not 
considered to be material.  38 C.F.R. § 3.156(a).  

Medical records from Dr. RR, Dr. HGR, and Dr. ABE document 
diagnoses of rheumatoid arthritis and a lumbar disorder 
(lumbar pain).  Nonetheless, they are not material.  While 
the above records indicate current rheumatoid arthritis and 
lumbar disabilities, they provide no insight into the origin 
of such disabilities.  

In this regard, Dr. ABE's opinion that the lumbar pain was a 
manifestation of a kidney disorder, while clarifying the 
current nature of the disability, does not provide a more 
complete picture as to the origins of the current disability.  
See Hodge, supra.  As noted previously, the basis of the RO's 
January 1990 denial was that there was no inservice evidence 
of treatment for rheumatoid arthritis or lumbago.  Therefore, 
because the records from Dr. RR, Dr. HGR, Dr. ABE only 
provide insight into the current nature of the veteran's 
rheumatoid arthritis and lumbar disorder, without providing 
insight into their origins, such records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim, and are therefore not 
material.  See 38 C.F.R. § 3.156(a).  

The statements by the veteran asserting that he incurred 
rheumatoid arthritis and a lumbar disorder are not material 
evidence.  

Such statements and contentions are not material evidence 
because they are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997) (competent medical evidence is required to provide a 
relationship between a current disability and continuous 
symptomatology); see also Stadin v. Brown, 8 Vet. App. 280, 
284 (1995) (The Board notes that the veteran's statements are 
construed as not being competent evidence without 
consideration of the former third requirement for submission 
of new and material evidence as overruled by Hodge, supra).  

It has been held that an exception to the presumption of 
credibility is where the fact asserted is beyond the 
competence of the person making the assertion.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claims of entitlement to service connection for 
rheumatoid arthritis with numbness of the extremities and a 
lumbar disorder.  38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection for 
rheumatoid arthritis with numbness of the extremities and a 
lumbar disorder, the Board's analysis must end here.  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board again notes that although it has considered and 
denied the veteran's claim on a ground different from that of 
the RO, which apparently denied the claim on the merits, the 
veteran has not been prejudiced by the decision.  In 
reopening the claim and deciding it on the merits, the RO 
accorded the veteran greater consideration than his claim in 
fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  The Board finds that the 
veteran will not be prejudiced by its adjudication and denial 
of his claim on this basis.  In deciding the claim on the 
merits, the RO accorded the veteran greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Furthermore, he was placed on notice of the type of evidence 
needed to substantiate his claim, which would be the same 
type of evidence that would be used to reopen his claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding 
that the issue of deciding to reopen a claim and deciding a 
claim on the merits are issues that largely overlap with one 
another).  


Service Connection: Heart Disability, Impaired Hearing, and a 
Chronic Acquired Eye Disorder

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection for a 
heart disability, impaired hearing, and a disability of the 
eyes.  

The veteran has been diagnosed with atherosclerotic heart 
disease and myocardial ischemia.  There is therefore 
competent evidence of a current heart disability.  


He has been diagnosed by Dr. RR as having unspecified "eye 
conditions" and "impaired hearing."  He was diagnosed by Dr. 
ABE as having poor vision.  

It is somewhat questionable whether the eye and hearing 
diagnoses satisfy the requirement of a current disability 
given the vagueness of the diagnoses, particularly with 
respect to the diagnosis of impaired hearing, as VA 
regulations prescribe specific requirements for a current 
hearing impairment.  38 C.F.R. § 3.385.  

Regardless, the record does not document that heart, eye, 
and/or hearing disabilities were treated in service.  In 
fact, the veteran reported in the Affidavit for Philippine 
Army Personnel that he incurred no wounds or illnesses while 
in the military.  Furthermore, separation examination noted 
that cardiovascular system to be normal, and noted the 
veteran had 20/20 vision bilaterally with no eye 
abnormalities, and 15/15 whispered voice in both ears.  No 
defects of the ears, eyes or heart were documented.  

The veteran's assertions that he experienced disabilities of 
the heart, eyes, and hearing in service are of little 
probative weight as they are directly contradicted by his 
inservice statements denying the incurrence of any wounds or 
illness during his military service.  The Board finds such 
inservice statements to be more probative because they are 
more contemporaneous with the period in question.  Therefore, 
the probative evidence, as discussed above, establishes that 
no disabilities of the heart, eyes, and/or hearing were 
incurred during service.  Hickson, supra.  

Furthermore, there is no competent evidence of a nexus 
between current heart, eye, and hearing disabilities and the 
veteran's military service.  There are no documented medical 
opinions or other competent evidence of record linking such 
disabilities to his military service.  Hickson, supra.  




In addition, there is no evidence that any chronic disease 
(including heart disease) was shown in service or during an 
applicable presumption period.  38 C.F.R. §§ 3.307, 3.309(a).  

Nor is there medical evidence of a relationship between 
current heart, eyes, and/or hearing disabilities and any 
alleged continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

In general, there are no competent opinions somehow linking 
the claimed disabilities to service.  The veteran has 
contended that his disabilities are related to service.  He 
has also appeared to contend that they resulted from various 
tropical-related diseases he incurred in the service, such as 
malaria, dysentery, beriberi, etc.  He also contended that he 
incurred his arthritis while he was in the service.  

The veteran's own opinions and statements linking the claimed 
heart, eyes, and hearing disabilities to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Finally, the Board notes that the veteran has appeared to 
claim entitlement based on his status as a POW.  The Board 
finds that the POW presumptive regulations are not for 
application here because none of the diseases claimed, with 
the possible exception of heart disease, are included as one 
of the presumptive diseases associated with being a POW.  See 
38 C.F.R. § 3.309(c).  Regardless, the POW presumptions do 
not apply because the service department certified that the 
veteran was not a POW.  Such a finding is binding on the 
Board.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Because the probative evidence demonstrates that heart 
disease, a disability of the eyes, and impaired hearing were 
not incurred in service, and because there is no medical 
evidence otherwise linking the current heart, eyes, and 
hearing disabilities to service, the Board finds that his 
claims of entitlement to service connection for heart 
disease, impaired hearing, and a disability of the eyes must 
be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
service connection for heart disease, impaired hearing, and a 
disability of the eyes.  See Gilbert, supra.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claims of entitlement to service connection for 
rheumatoid arthritis and a lumbar disorder, the appeal is 
denied.

The claims of entitlement to service connection for heart 
disease, impaired hearing, and a disability of the eyes are 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

